Citation Nr: 0806567	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-21 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left foot disability.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The August 2004 rating decision also denied service 
connection for diabetes mellitus, type II, but this benefit 
was subsequently granted by rating decision in March 2007.  
The notice of disagreement was received in February 2005, the 
statement of the case was issued in June 2005, and a 
substantive appeal was received in September 2006.  


FINDING OF FACT

A left foot disability was not manifested during service or 
for many years after service, nor is left foot disability 
otherwise related to the veteran's active duty service, 
including exposure to herbicides. 


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
service, nor may left foot disability be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2004.  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his left foot, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of a left foot injury in service.  Moreover, given 
the absence of any event, injury or disease in service with 
regard to the left foot, any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility).  

The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board now turns to whether service connection is 
warranted for left foot disability.  Service medical records 
do not include any references to left foot complaints or 
clinical findings related to the left foot.  A service Report 
of Medical Examination for separation purposes dated in 
November 1967 reflects that the veteran's lower extremities 
were clinically evaluated as normal.  A service Report of 
Medical History for separation purposes dated in November 
1967 reflects that the veteran checked the 'no' box for foot 
trouble.  

Private medical records from the North Texas Surgery Center 
dated in May 2003 reflect that the veteran underwent an 
excision of soft tissue mass of the left foot.  Dr. Larry D. 
Hayes, DPM, performed the operation and gave a postoperative 
diagnosis of soft tissue mass multilobulated of unknown 
origin.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
left foot disorder is etiologically related to service or any 
incident therein.  The Board has carefully reviewed the 
service medical records for any indication of pertinent 
symptomatology or diagnoses, but finds that there was no in-
service manifestation or complaint of any left foot disorder 
reflected in service medical records.  In particular, the 
Board observes that the veteran's November 1967 separation 
examination report shows that the veteran's lower extremities 
were clinically evaluated as normal.  The clinically normal 
lower extremities finding on examination demonstrated that 
trained medical personnel were of the opinion that no left 
foot disorder was present at that time.  The Board views the 
examination report as competent evidence that there was no 
left foot disorder at that time.  Also of significance is the 
fact that at the time of his November 1967 examination, the 
veteran did not report any left foot complaints and checked 
the 'no' box for foot trouble.  This suggests that the 
veteran himself did not believe that he had any ongoing left 
foot problem at that time.  

Moreover, a post-service diagnosis of left foot disorder was 
not rendered until 2003.  Thus, complaints of symptomatology 
and a diagnosis related to the left foot were not rendered 
until over 35 years after separation from service.  Although 
the record presents valid findings of a current left foot 
disorder, the span of time between the claimed injury and the 
medical documentation of a left foot disorder is a 
significant factor that weighs against a claim of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  None of the aforementioned medical evidence suggests 
a link between the veteran's left foot disorder and service, 
or any incident therein.  

The veteran contends the left foot disorder may have resulted 
from Agent Orange exposure during his Vietnam service.  Under 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
According to the veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era, therefore, his 
exposure to toxic herbicides is presumed.  See 38 U.S.C.A. 
§§ 1116, 1154.

The Board notes that the record does not contain any 
diagnosis of the veteran's claimed foot disorder that matches 
any disease listed in 38 C.F.R. § 3.309(e).  The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994); see also 61 Fed.Reg. 57586-57589 (2003).  Therefore, 
service connection for the claimed disability cannot be 
granted on the basis of the presumptive regulations relating 
to exposure to Agent Orange.

While acknowledging the veteran's belief that his left foot 
disorder is due to service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for left foot disability is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for left foot disability is not warranted.  
The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


